Exhibit 10.1

SPLIT-OFF AGREEMENT

This SPLIT-OFF AGREEMENT, dated as of                  , 2016 (this
“Agreement”), is entered into by and among Valeritas Holdings, Inc., (formerly
Cleaner Yoga Mat, Inc.), a Delaware corporation (the “Seller”), CYGM Operating
Corp., a Florida corporation (“Split-Off Subsidiary”), and Leisa Swanson
(“Buyer”).

R E C I T A L S:

WHEREAS, Seller is the owner of all of the issued and outstanding capital stock
of Split-Off Subsidiary; Split-Off Subsidiary is a wholly owned subsidiary of
Seller which will acquire all the business assets and liabilities previously
held by Seller; and Seller has no other businesses or operations prior to the
Merger (as defined herein);

WHEREAS, contemporaneously with the execution of this Agreement, Seller,
Valeritas, Inc. a Delaware corporation (“PrivateCo”), a newly formed wholly
owned subsidiary of Seller, Valeritas Acquisition Corp. (“Acquisition Sub”), and
certain other parties thereto, will enter into an Agreement and Plan of Merger
and Reorganization (the “Merger Agreement”) pursuant to which Acquisition Sub
will merge with and into PrivateCo with PrivateCo remaining as the surviving
entity (the “Merger”); and the equity holders of PrivateCo will receive
securities of Seller in exchange for their equity interests in PrivateCo;

WHEREAS, the execution, delivery of this Agreement, and the consummation of the
assignment, assumption, purchase and sale transactions contemplated by this
Agreement are conditions to the completion of the Merger pursuant to the Merger
Agreement, and Seller has represented to PrivateCo in the Merger Agreement that
the transactions contemplated by this Agreement will be consummated prior to or
contemporaneously with the closing of the Merger, and PrivateCo relied on such
representation in entering into the Merger Agreement;

WHEREAS, in connection with and, in furtherance of the closing of the
transactions contemplated by the Merger Agreement and the Merger, including
consummation of the transactions contemplated by this Agreement, the Buyer has
entered into that certain Split-Off Escrow Agreement, dated                  ,
2016 (the “Split-Off Escrow Agreement) with Montrose Capital Limited, as Buyers’
Representative (as defined in the Split-Off Escrow Agreement) and CKR Law LLP,
as the Escrow Agent, and executed and delivered the items required to be
delivered thereunder;

WHEREAS, Buyer desires to purchase the Shares (as defined in Section 2.1) from
Seller, and to assume, as between Seller and Buyer, all responsibility for any
debts, obligations and liabilities of Seller and Split-Off Subsidiary, on the
terms and subject to the conditions specified in this Agreement; and

WHEREAS, Seller desires to sell and transfer the Shares to Buyer, on the terms
and subject to the conditions specified in this Agreement;

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the covenants, promises and
agreements herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending legally to be bound, agree as follows:

I. ASSIGNMENT AND ASSUMPTION OF SELLER’S ASSETS AND LIABILITIES.

Subject to the terms and conditions provided below:

1.1 Assignment of Assets. Seller hereby contributes, assigns, conveys and
transfers to Split-Off Subsidiary, and Split-Off Subsidiary hereby receives,
acquires and accepts, all assets and properties of Seller as of the Closing Date
(as defined below) immediately after giving effect to the Merger at the
Effective Time, including but not limited to the following, but excluding in all
cases (i) the right, title and assets of Seller in, to and under the Transaction
Documents), and (ii) the capital stock of PrivateCo and Split-Off Subsidiary:

(a) all pre-Merger cash and cash equivalents;

(b) all pre-Merger accounts receivable;

(c) all pre-Merger inventories of raw materials, work in process, parts,
supplies and finished products;

(d) all right, title and interest, of record, beneficial or otherwise, in and to
and stock, membership interests, partnership interests or other equity or
ownership interests in any corporation, limited liability company, partnership
or other entity, and all bonds, debentures, notes or other securities;

(e) all of Seller’s rights, title and interests in, to and under all contracts,
agreements, leases, licenses (including software licenses), supply agreements,
consulting agreements, commitments, purchase orders, customer orders and work
orders, and including all of Seller’s rights thereunder to use and possess
equipment provided by third parties, and all representations, warranties,
covenants and guarantees related to the foregoing (provided that, to the extent
any of the foregoing or any claim or right or benefit arising thereunder or
resulting therefrom is not assignable by its terms or the assignment thereof
shall require the consent or approval of another party thereto, this Agreement
shall not constitute an assignment thereof if an attempted assignment would be
in violation of the terms thereof or if such consent is not obtained prior to
the Effective Time, and in lieu thereof Seller shall reasonably cooperate with
Split-Off Subsidiary in any reasonable arrangement designed to provide Split-Off
Subsidiary the benefits thereunder or any claim or right arising thereunder);

(f) all intellectual property, including but not limited to issued patents,
patent applications (whether or not patents are issued thereon and whether
modified, withdrawn or resubmitted), unpatented inventions, product designs,
copyrights (whether registered or unregistered), know-how, technology, trade
secrets, technical information, notebooks, drawings, software, computer coding
(both object and source) and all documentation, manuals and drawings related
thereto, trademarks or service marks and applications therefor, unregistered
trademarks or service marks, trade names, logos and icons and all rights to sue
or recover for the infringement or misappropriation thereof;

 

2



--------------------------------------------------------------------------------

(g) all fixed assets, including but not limited to the machinery, equipment,
furniture, vehicles, office equipment and other tangible personal property owned
or leased by Seller;

(h) all customer lists, business records, customer records and files, customer
financial records, and all other files and information related to customers, all
customer proposals, all open service agreements with customers and all
uncompleted customer contracts and agreements; and

(i) to the extent legally assignable, all licenses, permits, certificates,
approvals and authorizations issued by Governmental Entities and necessary to
own, lease or operate the assets and properties of Seller and to conduct
Seller’s business as it is presently conducted;

all of the foregoing being referred to herein as the “Assigned Assets.”

1.2 Assignment and Assumption of Liabilities. Seller hereby assigns to Split-Off
Subsidiary, and Split-Off Subsidiary hereby assumes and agrees to pay, honor and
discharge all debts, adverse claims, liabilities, judgments and obligations,
including tax obligations, of Seller as of the Closing Date immediately after
the Effective Time, whether accrued, contingent or otherwise and whether known
or unknown, including those that may arise post-Closing Date but were incurred
prior to the Closing Date, and any liabilities associated with the Assigned
Assets, including those arising under any law (including the common law) or any
rule or regulation of any Governmental Entity or imposed by any court or any
arbitrator in a binding arbitration resulting from, arising out of or relating
to the assets, activities, operations, actions or omissions of Seller, or
products manufactured or sold thereby or services provided thereby, or under
contracts, agreements (whether written or oral), leases, commitments or
undertakings thereof, which shall include but not be limited to those included
on Exhibit A attached hereto, but excluding in all cases the obligations of
Seller under the Transaction Documents (all of the foregoing being referred to
herein as the “Assigned Liabilities”).

The assignment and assumption of Seller’s assets and liabilities provided for in
this Article I is referred to as the “Assignment.”

II. PURCHASE AND SALE OF STOCK.

2.1 Purchased Shares. Subject to the terms and conditions provided below, Seller
shall sell and transfer to Buyer and Buyer shall purchase from Seller, on the
Closing Date (as defined in Section 3.1), all of the issued and outstanding
shares of capital stock of Split-Off Subsidiary (the “Shares”), as set forth in
Exhibit B attached hereto.

2.2 Purchase Price. The purchase price for the Shares shall consist of the
transfer and delivery by Buyer to Seller of the type and number of shares of
common stock and other securities of Seller that Buyer owns (the “Purchase Price
Securities”), as set forth in Exhibit B attached hereto, deliverable as provided
in Section 3.3.

 

3



--------------------------------------------------------------------------------

III. CLOSING.

3.1 Closing. The closing of the transactions contemplated in this Agreement (the
“Closing”) shall take place prior to or contemporaneously with the closing of
the Merger immediately after the Effective Time. The date on which the Closing
occurs shall be referred to herein as the “Closing Date.”

3.2 Transfer of Shares. At the Closing, Seller shall deliver to Buyer
certificates representing the Shares purchased by Buyer, duly endorsed to Buyer
or as directed by Buyer, which delivery shall vest Buyer with good and
marketable title to such Shares, free and clear of all liens and encumbrances.

3.3 Payment of Purchase Price. At the Closing, Buyer shall deliver to Seller a
certificate or certificates representing Buyer’s Purchase Price Securities duly
endorsed to Seller, which delivery shall vest Seller with good and marketable
title to the Purchase Price Securities, free and clear of all liens and
encumbrances.

3.4 Transfer of Records. On or before the Closing, Seller shall transfer to
Split-Off Subsidiary all existing corporate books and records in Seller’s
possession relating to Split-Off Subsidiary and its business, including but not
limited to all agreements, litigation files, real estate files, personnel files
and filings with governmental agencies; provided, however, when any such
documents relate to both Seller and Split-Off Subsidiary, only copies of such
documents need be furnished. On or before the Closing, Buyer and Split-Off
Subsidiary shall transfer to Seller all existing corporate books and records in
the possession of Buyer or Split-Off Subsidiary relating to Seller, including
but not limited to all corporate minute books, stock ledgers, certificates and
corporate seals of Seller and all agreements, litigation files, real property
files, personnel files and filings with governmental agencies; provided,
however, when any such documents relate to both Seller and Split-Off Subsidiary
or its business, only copies of such documents need be furnished.

3.5 Instruments of Assignment. At the Closing, Seller and Split-Off Subsidiary
shall deliver to each other such instruments providing for the Assignment as the
other may reasonably request (the “Instruments of Assignment”).

IV. BUYER’S REPRESENTATIONS AND WARRANTIES. Buyer represents and warrants to
Seller and Split-Off Subsidiary that:

4.1 Capacity and Enforceability. Buyer has the legal capacity to execute and
deliver this Agreement and the documents to be executed and delivered by Buyer
at the Closing pursuant to the transactions contemplated hereby. This Agreement
and all such documents constitute valid and binding agreements of Buyer,
enforceable in accordance with their terms.

4.2 Compliance. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby by Buyer will result in the
breach of any term or provision of, or constitute a default under, or violate
any agreement, indenture, instrument, order, law or regulation to which Buyer is
a party or by which Buyer is bound.

 

4



--------------------------------------------------------------------------------

4.3 Purchase for Investment. Buyer is financially able to bear the economic
risks of acquiring the Shares and the other transactions contemplated hereby,
and has no need for liquidity in his or her investment in the Shares. Buyer has
such knowledge and experience in financial and business matters in general, and
with respect to businesses of a nature similar to the business of Split-Off
Subsidiary (after giving effect to the Assignment), so as to be capable of
evaluating the merits and risks of, and making an informed business decision
with regard to, the acquisition of the Shares and the other transactions
contemplated hereby. Buyer is acquiring the Shares solely for his or her own
account and not with a view to or for resale in connection with any distribution
or public offering thereof, within the meaning of any applicable securities laws
and regulations, unless such distribution or offering is registered under the
Securities Act of 1933, as amended (the “Securities Act”), or an exemption from
such registration is available. Buyer has (i) received all the information he or
she has deemed necessary to make an informed decision with respect to the
acquisition of the Shares and the other transactions contemplated hereby;
(ii) had an opportunity to make such investigation as he or she has desired
pertaining to Split-Off Subsidiary (after giving effect to the Assignment) and
the acquisition of an interest therein and the other transactions contemplated
hereby, and to verify the information which is, and has been, made available to
him or her; and (iii) had the opportunity to ask questions of Seller concerning
Split-Off Subsidiary (after giving effect to the Assignment). Buyer acknowledges
that Buyer is a director and officer of Seller and Split-Off Subsidiary
immediately prior to the Effective Time and, as such, has actual knowledge of
the business, operations and financial affairs of Split-Off Subsidiary (after
giving effect to the Assignment). Buyer has received no public solicitation or
advertisement with respect to the offer or sale of the Shares. Buyer realizes
that the Shares are “restricted securities” as that term is defined in Rule 144
promulgated by the Securities and Exchange Commission under the Securities Act,
the resale of the Shares is restricted by federal and state securities laws and,
accordingly, the Shares must be held indefinitely unless their resale is
subsequently registered under the Securities Act or an exemption from such
registration is available for their resale. Buyer understands that any resale of
the Shares by him or her must be registered under the Securities Act (and any
applicable state securities law) or be effected in circumstances that, in the
opinion of counsel for Split-Off Subsidiary at the time, create an exemption or
otherwise do not require registration under the Securities Act (or applicable
state securities laws). Buyer acknowledges and consents that certificates now or
hereafter issued for the Shares will bear a legend substantially as follows:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR PURSUANT TO EXEMPTIONS FROM SUCH
REGISTRATION OR QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF THE
SECURITIES ACT, THE EXEMPTIONS AFFORDED BY SECTION 4(1) OF THE SECURITIES ACT
AND RULE 144 THEREUNDER). AS A PRECONDITION TO ANY SUCH TRANSFER, THE ISSUER OF
THESE SECURITIES SHALL BE FURNISHED WITH AN OPINION OF COUNSEL OPINING AS TO THE
AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION AND

 

5



--------------------------------------------------------------------------------

QUALIFICATION AND/OR SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY THERETO THAT ANY
SUCH TRANSFER WILL NOT VIOLATE THE SECURITIES LAWS.

Buyer understands that the Shares are being sold to him or her pursuant to the
exemption from registration contained in Section 4(1) of the Securities Act and
that Seller is relying upon the representations made herein as one of the bases
for claiming the Section 4(1) exemption.

4.4 Liabilities. Following the Closing, Seller will have no liability for any
debts, liabilities or obligations of Split-Off Subsidiary or its business or
activities, or the business or activities of Seller prior to the Closing that
are unrelated to the business of PrivateCo, and there are no outstanding
guaranties, performance or payment bonds, letters of credit or other contingent
contractual obligations that have been undertaken by Seller directly or
indirectly in relation to Split-Off Subsidiary or its business, or the business
of Seller prior to the Closing that are unrelated to the business of PrivateCo,
and that may survive the Closing.

4.5 Title to Purchase Price Securities. Buyer is the sole record and beneficial
owner of the Purchase Price Securities. At Closing, Buyer will have good and
marketable title to the Purchase Price Securities, which Purchase Price
Securities are, and at the Closing will be, free and clear of all options,
warrants, pledges, claims, liens and encumbrances, and any restrictions or
limitations prohibiting or restricting transfer to Seller, except for
restrictions on transfer as contemplated by applicable securities laws.

V. SELLER’S AND SPLIT-OFF SUBSIDIARY’S REPRESENTATIONS AND WARRANTIES. Seller
and Split-Off Subsidiary, as applicable, represent and warrant to Buyer that:

5.1 Organization and Good Standing. Each of Seller and Split-Off Subsidiary is a
corporation duly incorporated, validly existing, and in good standing under the
laws of the State of their incorporation.

5.2 Authority and Enforceability. The execution and delivery of this Agreement
and the documents to be executed and delivered at the Closing pursuant to the
transactions contemplated hereby, and performance in accordance with the terms
hereof and thereof, have been duly authorized by Seller and Split-Off Subsidiary
and all such documents constitute valid and binding agreements of Seller and
Split-Off Subsidiary enforceable in accordance with their terms.

5.3 Title to Shares. Seller is the sole record and beneficial owner of the
Shares. At Closing, Seller will have good and marketable title to the Shares,
which Shares are, and at the Closing will be, free and clear of all options,
warrants, pledges, claims, liens and encumbrances, and any restrictions or
limitations prohibiting or restricting transfer to Buyer, except for
restrictions on transfer as contemplated by Section 4.3 above. The Shares
constitute all of the issued and outstanding shares of capital stock of
Split-Off Subsidiary.

5.4 Representations in Merger Agreement. Split-Off Subsidiary represents and
warrants that all of the representations and warranties by Seller, insofar as
they relate to Split-Off Subsidiary, contained in the Merger Agreement are true
and correct.

 

6



--------------------------------------------------------------------------------

VI. OBLIGATIONS OF BUYER PENDING CLOSING. Buyer covenants and agrees that
between the date hereof and the Closing:

6.1 Not Impair Performance. Buyer shall not take any intentional action that
would cause the conditions upon the obligations of the parties hereto to effect
the transactions contemplated hereby not to be fulfilled, including, without
limitation, taking or causing to be taken any action that would cause the
representations and warranties made by any party herein not to be true, correct
and accurate as of the Closing, or in any way impairing the ability of Seller to
satisfy its obligations as provided in Article VII.

6.2 Assist Performance. Buyer shall exercise reasonable best efforts to cause to
be fulfilled those conditions precedent to Seller’s obligations to consummate
the transactions contemplated hereby which are dependent upon actions of Buyer
and to make and/or obtain any necessary filings and consents in order to
consummate the transactions contemplated by this Agreement.

VII. OBLIGATIONS OF SELLER AND SPLIT-OFF SUBSIDIARY PENDING CLOSING. Seller and
Split-Off Subsidiary covenant and agree that between the date hereof and the
Closing:

7.1 Business as Usual. Split-Off Subsidiary shall operate and Seller shall cause
Split-Off Subsidiary to operate in accordance with past practices and shall use
best efforts to preserve its goodwill and the goodwill of its employees,
customers and others having business dealings with Split-Off Subsidiary. Without
limiting the generality of the foregoing, from the date of this Agreement until
the Closing Date, Split-Off Subsidiary shall (a) make all normal and customary
repairs to its equipment, assets and facilities, (b) keep in force all
insurance, (c) preserve in full force and effect all material franchises,
licenses, contracts and real property interests and comply in all material
respects with all laws and regulations, (d) collect all accounts receivable and
pay all trade creditors in the ordinary course of business at intervals
historically experienced, and (e) preserve and maintain Split-Off Subsidiary’s
assets in their current operating condition and repair, ordinary wear and tear
excepted. From the date of this Agreement until the Closing Date, Split-Off
Subsidiary shall not (i) amend, terminate or surrender any material franchise,
license, contract or real property interest, or (ii) sell or dispose of any of
its assets except in the ordinary course of business. Neither Split-Off
Subsidiary nor Seller shall take or omit to take any action that results in
Buyer incurring any liability or obligation prior to or in connection with the
Closing.

7.2 Not Impair Performance. Seller shall not take any intentional action that
would cause the conditions upon the obligations of the parties hereto to effect
the transactions contemplated hereby not to be fulfilled, including, without
limitation, taking or causing to be taken any action which would cause the
representations and warranties made by any party herein not to be materially
true, correct and accurate as of the Closing, or in any way impairing the
ability of Buyer to satisfy his obligations as provided in Article VI.

7.3 Assist Performance. Seller shall exercise its reasonable best efforts to
cause to be fulfilled those conditions precedent to Buyer’s obligations to
consummate the transactions contemplated hereby which are dependent upon the
actions of Seller and to work with Buyer to make and/or obtain any necessary
filings and consents. Seller shall cause Split-Off Subsidiary to comply with its
obligations under this Agreement.

 

7



--------------------------------------------------------------------------------

7.4 Indemnification of the Escrow Agent. In consideration of the benefits to be
derived by Seller from the Split-Off Escrow Agreement, as a third-party
beneficiary under the Split-Off Escrow Agreement, Seller shall, from and at all
times after the date of the Split-Off Escrow Agreement, indemnify and hold
harmless the Escrow Agent and each partner, director, officer, employee,
attorney, agent and affiliate of Escrow Agent (collectively, the “Indemnified
Parties”), to the fullest extent permitted by law and to the extent provided
herein, against any and all actions, claims (whether or not valid), losses,
damages, liabilities, costs and expenses of any kind or nature whatsoever
(including without limitation reasonable attorney’s fees, costs and expenses)
incurred by or asserted against any of the Indemnified Parties from and after
the date hereof, whether direct, indirect or consequential, as a result of or
arising from or in any way relating to any claim, demand, suit, action, or
proceeding (including any inquiry or investigation) by any person, including
without limitation the parties to the Split-Off Escrow Agreement, whether
threatened or initiated, asserting a claim for any legal or equitable remedy
against any person under any statute or regulation, including, but not limited
to, any federal or state securities laws, or under any common law or equitable
cause or otherwise, arising from or in connection with the negotiation,
preparation, execution, performance or failure of performance of the Split-Off
Escrow Agreement or any transaction contemplated herein, whether or not any such
Indemnified Party is a party to any such action or proceeding, suit or the
target of any such inquiry or investigation; provided, however, that no
Indemnified Party shall have the right to be indemnified hereunder for liability
finally determined by a court of competent jurisdiction, subject to no further
appeal, to have resulted from the gross negligence or willful misconduct of such
Indemnified Party. The obligations of the parties under this section shall
survive any termination of this Agreement.

VIII. SELLER’S AND SPLIT-OFF SUBSIDIARY’S CONDITIONS PRECEDENT TO CLOSING. The
obligations of Seller and Split-Off Subsidiary to close the transactions
contemplated by this Agreement are subject to the satisfaction at or prior to
the Closing of each of the following conditions precedent (any or all of which
may be waived by Seller and PrivateCo in writing):

8.1 Representations and Warranties; Performance. All representations and
warranties of Buyer contained in this Agreement shall have been true and
correct, in all material respects, when made and shall be true and correct, in
all material respects, at and as of the Closing, with the same effect as though
such representations and warranties were made at and as of the Closing. Buyer
shall have performed and complied with all covenants and agreements and
satisfied all conditions, in all material respects, required by this Agreement
to be performed or complied with or satisfied by Buyer at or prior to the
Closing.

8.2 Additional Documents. Buyer shall deliver or cause to be delivered such
additional documents as may be necessary in connection with the consummation of
the transactions contemplated by this Agreement and the performance of their
obligations hereunder.

8.3 Release by Split-Off Subsidiary. At the Closing, Split-Off Subsidiary shall
execute and deliver to Seller a general release which in substance and effect
releases Seller and

 

8



--------------------------------------------------------------------------------

PrivateCo from any and all liabilities and obligations that Seller and PrivateCo
may owe to Split-Off Subsidiary in any capacity, and from any and all claims
that Split-Off Subsidiary may have against Seller, PrivateCo or their respective
managers, members, officers, directors, stockholders, employees and agents
(other than those arising pursuant to this Agreement or any document delivered
in connection with this Agreement).

8.4 Completion of Merger. The closing of the Merger pursuant to the Merger
Agreement, and all of the transactions contemplated thereby, shall occur
simultaneously.

IX. BUYER’S CONDITIONS PRECEDENT TO CLOSING. The obligation of Buyer to close
the transactions contemplated by this Agreement is subject to the satisfaction
at or prior to the Closing of each of the following conditions precedent (any
and all of which may be waived by Buyer in writing):

9.1 Representations and Warranties; Performance. All representations and
warranties of Seller and Split-Off Subsidiary contained in this Agreement shall
have been true and correct, in all material respects, when made and shall be
true and correct, in all material respects, at and as of the Closing with the
same effect as though such representations and warranties were made at and as of
the Closing. Seller and Split-Off Subsidiary shall have performed and complied
with all covenants and agreements and satisfied all conditions, in all material
respects, required by this Agreement to be performed or complied with or
satisfied by them at or prior to the Closing.

X. OTHER AGREEMENTS.

10.1 Expenses. Each party hereto shall bear its expenses separately incurred in
connection with this Agreement and with the performance of its obligations
hereunder.

10.2 Confidentiality. Buyer shall not make any public announcements concerning
this transaction without the prior written agreement of PrivateCo, other than as
may be required by applicable law or judicial process. If for any reason the
transactions contemplated hereby are not consummated, then Buyer shall return
any information received by Buyer from Seller or Split-Off Subsidiary, and Buyer
shall cause all confidential information obtained by Buyer concerning Split-Off
Subsidiary and its business to be treated as such.

10.3 Brokers’ Fees. In connection with the transaction specifically contemplated
by this Agreement, no party to this Agreement has employed the services of a
broker and each agrees to indemnify the other against all claims of any third
parties for fees and commissions of any brokers claiming a fee or commission
related to the transactions contemplated hereby.

10.4 Access to Information Post-Closing; Cooperation.

(a) Following the Closing, Buyer and Split-Off Subsidiary shall afford to Seller
and its authorized accountants, counsel and other designated representatives,
reasonable access (and including using reasonable efforts to give access to
persons or firms possessing information) and duplicating rights during normal
business hours to allow records, books, contracts, instruments, computer data
and other data and information (collectively, “Information”) within the
possession or control of Buyer or Split-Off Subsidiary insofar as such

 

9



--------------------------------------------------------------------------------

access is reasonably required by Seller. Information may be requested under this
Section 10.4(a) for, without limitation, audit, accounting, claims, litigation
and tax purposes, as well as for purposes of fulfilling disclosure and reporting
obligations and performing this Agreement and the transactions contemplated
hereby. No files, books or records of Split-Off Subsidiary existing at the
Closing Date shall be destroyed by Buyer or Split-Off Subsidiary after Closing
but prior to the expiration of any period during which such files, books or
records are required to be maintained and preserved by applicable law without
giving Seller at least 30 days’ prior written notice, during which time Seller
shall have the right to examine and to remove any such files, books and records
prior to their destruction.

(b) Following the Closing, Seller shall afford to Split-Off Subsidiary and its
authorized accountants, counsel and other designated representatives reasonable
access (including using reasonable efforts to give access to persons or firms
possessing information) and duplicating rights during normal business hours to
Information within Seller’s possession or control relating to the business of
Split-Off Subsidiary insofar as such access is reasonably required by Buyer.
Information may be requested under this Section 10.4(b) for, without limitation,
audit, accounting, claims, litigation and tax purposes as well as for purposes
of fulfilling disclosure and reporting obligations and for performing this
Agreement and the transactions contemplated hereby. No files, books or records
of Split-Off Subsidiary existing at the Closing Date shall be destroyed by
Seller after Closing but prior to the expiration of any period during which such
files, books or records are required to be maintained and preserved by
applicable law without giving Buyer at least 30 days’ prior written notice,
during which time Buyer shall have the right to examine and to remove any such
files, books and records prior to their destruction.

(c) At all times following the Closing, Seller, Buyer and Split-Off Subsidiary
shall use their reasonable efforts to make available to the other on written
request, the current and former officers, directors, employees and agents of
Seller or Split-Off Subsidiary for any of the purposes set forth in Section
10.4(a) or (b) above or as witnesses to the extent that such persons may
reasonably be required in connection with any legal, administrative or other
proceedings in which Seller or Split-Off Subsidiary may from time to be
involved.

(d) The party to whom any Information or witnesses are provided under this
Section 10.4 shall reimburse the provider thereof for all out-of-pocket expenses
actually and reasonably incurred in providing such Information or witnesses.

(e) Seller, Buyer, Split-Off Subsidiary and their respective employees and
agents shall each hold in strict confidence all Information concerning the other
party in their possession or furnished by the other or the other’s
representative pursuant to this Agreement with the same degree of care as such
party utilizes as to such party’s own confidential information (except to the
extent that such Information is (i) in the public domain through no fault of
such party or (ii) later lawfully acquired from any other source by such party),
and each party shall not release or disclose such Information to any other
person, except such party’s auditors, attorneys, financial advisors, bankers,
other consultants and advisors or persons to whom such party has a valid
obligation to disclose such Information, unless compelled to disclose such
Information by judicial or administrative process or, as advised by its counsel,
by other requirements of law.

(f) Seller, Buyer and Split-Off Subsidiary shall each use their best efforts to
forward promptly to the other party all notices, claims, correspondence and
other materials which are received and determined to pertain to the other party.

 

10



--------------------------------------------------------------------------------

10.5 Guarantees, Surety Bonds and Letter of Credit Obligations. In the event
that Seller is obligated for any debts, obligations or liabilities of Buyer or
Split-Off Subsidiary by virtue of any outstanding guarantee, performance or
surety bond or letter of credit provided or arranged by Seller or Buyer on or
prior to the Closing Date, Buyer and Split-Off Subsidiary shall use their best
efforts to cause to be issued replacements of such bonds, letters of credit and
guarantees and to obtain any amendments, novations, releases and approvals
necessary to release and discharge fully Seller from any liability thereunder
following the Closing. Buyer and Split-Off Subsidiary, jointly and severally,
shall be responsible for, and shall indemnify, hold harmless and defend the
Seller Indemnified Parties (as defined in Section 12.1 below) from and against,
any Losses (as defined in Section 12.1 below) incurred by such Seller
Indemnified Parties arising from such bonds, letters of credit and guarantees
and any liabilities arising therefrom and shall reimburse such Seller
Indemnified Parties for any payments that such Seller Indemnified Parties may be
required to pay pursuant to enforcement of its obligations relating to such
bonds, letters of credit and guarantees.

10.6 Filings and Consents. Buyer, at her risk, shall determine what, if any,
filings and consents must be made and/or obtained prior to Closing to consummate
the purchase and sale of the Shares. Buyer shall indemnify the Seller
Indemnified Parties against any Losses incurred by such Seller Indemnified
Parties by virtue of the failure to make and/or obtain any such filings or
consents. Recognizing that the failure to make and/or obtain any filings or
consents may cause Seller to incur Losses or otherwise adversely affect Seller,
Buyer and Split-Off Subsidiary confirm that the provisions of this Section 10.6
will not limit Seller’s right to treat such failure as the failure of a
condition precedent to Seller’s obligation to close pursuant to Article VIII
above.

10.7 Insurance. Buyer acknowledges that on the Closing Date, effective as of the
Closing, any insurance coverage and bonds provided by Seller for Buyer or for
Split-Off Subsidiary, and all certificates of insurance evidencing that Buyer or
Split-Off Subsidiary maintain any required insurance by virtue of insurance
provided by Seller, will terminate with respect to any insured damages resulting
from matters occurring subsequent to Closing.

10.8 Agreements Regarding Taxes.

(a) Tax Sharing Agreements. Any tax sharing agreement between Seller and
Split-Off Subsidiary is terminated as of the Closing Date and will have no
further effect for any taxable year (whether the current year, a future year or
a past year).

(b) Returns for Periods Through the Closing Date. Seller will include the income
and loss of Split-Off Subsidiary (including any deferred income triggered into
income by Reg. §1.1502-13 and any excess loss accounts taken into income under
Reg. §1.1502-19) on Seller’s consolidated federal income tax returns for all
periods through the Closing Date and pay any federal income taxes attributable
to such income. Seller and Split-Off Subsidiary agree to allocate income, gain,
loss, deductions and credits between the period up to Closing (the “Pre-Closing
Period”) and the period after Closing (the “Post-Closing Period”) based on a
closing of

 

11



--------------------------------------------------------------------------------

the books of Split-Off Subsidiary, and both Seller and Split-Off Subsidiary
agree not to make an election under Reg. §1.1502-76(b)(2)(ii) to ratably
allocate the year’s items of income, gain, loss, deduction and credit. Seller,
Split-Off Subsidiary and Buyer agree to report all transactions not in the
ordinary course of business occurring on the Closing Date after Buyer’s purchase
of the Shares on Split-Off Subsidiary’s tax returns to the extent permitted by
Reg. §1.1502-76(b)(1)(ii)(B). Buyer agrees to indemnify Seller for any
additional tax owed by Seller (including tax owed by Seller due to this
indemnification payment) resulting from any transaction engaged in by Split-Off
Subsidiary or Seller (not related to the Merger) during the Pre-Closing Period
or on the Closing Date before Buyer’s purchase of the Shares. Split-Off
Subsidiary will furnish tax information to Seller for inclusion in Seller’s
consolidated federal income tax return for the period which includes the Closing
Date in accordance with Split-Off Subsidiary’s past custom and practice.

(c) Audits. Seller will allow Split-Off Subsidiary and its counsel to
participate at Split-Off Subsidiary’s expense in any audit of Seller’s
consolidated federal income tax returns to the extent that such audit raises
issues that relate to and increase the tax liability of Split-Off Subsidiary.
Seller shall have the absolute right, in its sole discretion, to engage
professionals and direct the representation of Seller in connection with any
such audit and the resolution thereof, without receiving the consent of Buyer or
Split-Off Subsidiary or any other party acting on behalf of Buyer or Split-Off
Subsidiary, provided that Seller will not settle any such audit in a manner
which would materially adversely affect Split-Off Subsidiary after the Closing
Date unless such settlement would be reasonable in the case of a person that
owned Split-Off Subsidiary both before and after the Closing Date. In the event
that after Closing any tax authority informs Buyer or Split-Off Subsidiary of
any notice of proposed audit, claim, assessment or other dispute concerning an
amount of taxes which pertain to Seller, or to Split-Off Subsidiary during the
period prior to Closing, Buyer or Split-Off Subsidiary must promptly notify
Seller of the same within 15 calendar days of the date of the notice from the
tax authority. In the event Buyers or Split-Off Subsidiary do not notify Seller
within such 15 day period, Buyer and Split-Off Subsidiary, jointly and
severally, will indemnify Seller for any incremental interest, penalty or other
assessments resulting from the delay in giving notice. To the extent of any
conflict or inconsistency, the provisions of this Section 10.8 shall control
over the provisions of Section 12.2 below.

(d) Cooperation on Tax Matters. Buyer, Seller and Split-Off Subsidiary shall
cooperate fully, as and to the extent reasonably requested by any party, in
connection with the filing of tax returns pursuant to this Section and any
audit, litigation or other proceeding with respect to taxes. Such cooperation
shall include the retention and (upon the other party’s request) the provision
of records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Split-Off Subsidiary shall (i) retain all books and
records with respect to tax matters pertinent to Split-Off Subsidiary and Seller
relating to any taxable period beginning before the Closing Date until the
expiration of the statute of limitations (and, to the extent notified by Seller,
any extensions thereof) of the respective taxable periods, and abide by all
record retention agreements entered into with any taxing authority, and (ii)
give Seller reasonable written notice prior to transferring, destroying or
discarding any such books and records and, if Seller so requests, Buyer agrees
to cause Split-Off Subsidiary to allow Seller to take possession of such books
and records.

 

12



--------------------------------------------------------------------------------

10.9 ERISA. Effective as of the Closing Date, Split-Off Subsidiary shall
terminate its participation in, and withdraw from, any employee benefit plans
sponsored by Seller, and Seller and Buyer shall cooperate fully in such
termination and withdrawal. Without limitation, Split-Off Subsidiary shall be
solely responsible for (i) all liabilities under those employee benefit plans
notwithstanding any status as an employee benefit plan sponsored by Seller, and
(ii) all liabilities for the payment of vacation pay, severance benefits, and
similar obligations, including, without limitation, amounts which are accrued
but unpaid as of the Closing Date with respect thereto. Buyer and Split-Off
Subsidiary acknowledge and agree that Split-Off Subsidiary is solely responsible
for providing continuation health coverage, as required under the Consolidated
Omnibus Reconciliation Act of 1985, as amended (“COBRA”), to each person, if
any, participating in an employee benefit plan subject to COBRA with respect to
such employee benefit plan as of the Closing Date, including, without
limitation, any person whose employment with Split-Off Subsidiary is terminated
after the Closing Date.

XI. TERMINATION. This Agreement may be terminated at, or at any time prior to,
the Closing by mutual written consent of Seller, Buyer and PrivateCo.

If this Agreement is terminated as provided herein, it shall become wholly void
and of no further force and effect and there shall be no further liability or
obligation on the part of any party except to pay such expenses as are required
of such party.

XII. INDEMNIFICATION.

12.1 Indemnification by Buyer and Split-Off Subsidiary. Buyer and Split-Off
Subsidiary, jointly and severally, covenant and agree to indemnify, defend,
protect and hold harmless Seller and PrivateCo, and their respective officers,
directors, employees, stockholders, agents, representatives and Affiliates
(collectively, the “Seller Indemnified Parties”) at all times from and after the
date of this Agreement from and against all losses, liabilities, damages,
claims, actions, suits, proceedings, demands, assessments, adjustments, costs
and expenses (including specifically, but without limitation, reasonable
attorneys’ fees and expenses of investigation), whether or not involving a third
party claim and regardless of any negligence of any Seller Indemnified Party
(collectively, “Losses”), incurred by any Seller Indemnified Party as a result
of or arising from (i) any breach of the representations and warranties of Buyer
set forth herein or in certificates delivered in connection herewith, (ii) any
breach or nonfulfillment of any covenant or agreement (including any other
agreement of Buyer to indemnify set forth in this Agreement) on the part of
Buyer under this Agreement, (iii) any Assigned Asset or Assigned Liability or
any other debt, liability or obligation of Split-Off Subsidiary or Buyer, (iv)
the conduct and operations, (A) prior to Closing, of the business of Seller
unrelated to the assets that are the subject of the Merger, (B) whether before
or after Closing, of (X) the business of Seller pertaining to the Assigned
Assets and Assigned Liabilities or (Y) the business of Split-Off Subsidiary, (v)
claims asserted (including claims for payment of taxes), whether before or after
Closing, (A) against Split-Off Subsidiary or Buyer or (B) pertaining to the
Assigned Assets and Assigned Liabilities or to the business of Seller prior to
the Closing, or (vi) any federal or state income tax payable by Seller or
PrivateCo and attributable to the transactions contemplated by this Agreement,
the business of Seller, or to the Buyer prior to the Closing. For the purposes
of this Agreement, an “Affiliate” is a person or entity that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, another specified person or entity.

 

13



--------------------------------------------------------------------------------

12.2 Third Party Claims.

(a) Defense. If any claim or liability (a “Third-Party Claim”) should be
asserted against any of the Seller Indemnified Parties (the “Indemnitees”) by a
third party after the Closing for which Buyer has an indemnification obligation
under the terms of Section 12.1, then the Indemnitee shall notify Buyer
(collectively, the “Indemnitor”) within 20 days after the Third-Party Claim is
asserted by a third party (said notification being referred to as a “Claim
Notice”) and give the Indemnitor a reasonable opportunity to take part in any
examination of the books and records of the Indemnitee relating to such
Third-Party Claim and to assume the defense of such Third-Party Claim and, in
connection therewith, to conduct any proceedings or negotiations relating
thereto and necessary or appropriate to defend the Indemnitee and/or settle the
Third-Party Claim. The expenses (including reasonable attorneys’ fees) of all
negotiations, proceedings, contests, lawsuits or settlements with respect to any
Third-Party Claim shall be borne by the Indemnitor. If the Indemnitor agrees to
assume the defense of any Third-Party Claim in writing within 20 days after the
Claim Notice of such Third-Party Claim has been delivered, through counsel
reasonably satisfactory to Indemnitee, then the Indemnitor shall be entitled to
control the conduct of such defense, and any decision to settle such Third-Party
Claim, and shall be responsible for any expenses of the Indemnitee in connection
with the defense of such Third-Party Claim so long as the Indemnitor continues
such defense until the final resolution of such Third-Party Claim. The
Indemnitor shall be responsible for paying all settlements made or judgments
entered with respect to any Third-Party Claim the defense of which has been
assumed by the Indemnitor. Except as provided in subsection (b) below, both the
Indemnitor and the Indemnitee must approve any settlement of a Third-Party
Claim. A failure by the Indemnitee to timely give the Claim Notice shall not
excuse Indemnitor from any indemnification liability except only to the extent
that the Indemnitor is materially and adversely prejudiced by such failure.

(b) Failure to Defend. If the Indemnitor shall not agree to assume the defense
of any Third-Party Claim in writing within 20 days after the Claim Notice of
such Third-Party Claim has been delivered, or shall fail to continue such
defense until the final resolution of such Third-Party Claim, then the
Indemnitee may defend against such Third-Party Claim in such manner as it may
deem appropriate and the Indemnitee may settle such Third-Party Claim, in its
sole discretion, on such terms as it may deem appropriate; provided however,
that the Indemnitor shall, in the Indemnitee’s sole discretion, (i) promptly
reimburse the Indemnitee for the amount of all settlement payments and expenses,
legal and otherwise, incurred by the Indemnitee in connection with the defense
or settlement of such Third-Party Claim, or (ii) pay, in advance of any
settlement or proceedings and in installments as reasonably agreed to by the
parties, such sums and expenses reasonably expected to be incurred in connection
with the defense of the Third-Party Claim and any settlement thereof. If no
settlement of such Third-Party Claim is made, then the Indemnitor shall satisfy
any judgment rendered with respect to such Third-Party Claim before the
Indemnitee is required to do so, and pay all expenses, legal or otherwise,
incurred by the Indemnitee in the defense against such Third-Party Claim.

 

14



--------------------------------------------------------------------------------

12.3 Non-Third-Party Claims. Upon discovery of any claim for which Buyer has an
indemnification obligation under the terms of Section 12.1 which does not
involve a claim by a third party against the Indemnitee, the Indemnitee shall
give prompt notice to Buyer of such claim and, in any case, shall give Buyer
such notice within 30 days of such discovery. A failure by Indemnitee to timely
give the foregoing notice to Buyer shall not excuse Buyer from any
indemnification liability except to the extent that Buyer is materially and
adversely prejudiced by such failure.

12.4 Survival. Except as otherwise provided in this Section 12.4, all
representations and warranties made by Buyer, Split-Off Subsidiary and Seller in
connection with this Agreement shall survive the Closing. Anything in this
Agreement to the contrary notwithstanding, the liability of all Indemnitors
under this Article XII shall terminate on the third (3rd) anniversary of the
Closing Date, except with respect to (a) liability for any item as to which,
prior to the third (3rd) anniversary of the Closing Date, any Indemnitee shall
have asserted a Claim in writing, which Claim shall identify its basis with
reasonable specificity, in which case the liability for such Claim shall
continue until it shall have been finally settled, decided or adjudicated, (b)
liability of any party for Losses for which such party has an indemnification
obligation, incurred as a result of such party’s breach of any covenant or
agreement to be performed by such party after the Closing, (c) liability of
Buyer for Losses incurred by a Seller Indemnified Party due to breaches of its
representations and warranties in Article IV of this Agreement, and (d)
liability of Buyer for Losses arising out of Third-Party Claims for which Buyer
has an indemnification obligation, which liability shall survive until the
statute of limitation applicable to any third party’s right to assert a
Third-Party Claim bars assertion of such claim.

XIII. MISCELLANEOUS.

13.1 Definitions. Capitalized terms used herein without definition have the
meanings ascribed to them in the Merger Agreement.

13.2 Notices. All notices and communications required or permitted hereunder
shall be in writing and deemed given when received by means of the United States
mail, addressed to the party to be notified, postage prepaid and registered or
certified with return receipt requested, or personal delivery, or overnight
courier, as follows:

 

  (a) If to Seller, addressed to:

Valeritas Holdings, Inc

750 Route 202 South, Suite 600

Bridgewater, New Jersey 08807

Main: 908-927-9920

Attn: John Timberlake, CEO

With a copy to (which shall not constitute notice hereunder):

Morgan, Lewis & Bockius LLP

502 Carnegie Center

Princeton, New Jersey 08540-6241

Main: 609-919-6600

Attn: Emilio Ragosa

 

15



--------------------------------------------------------------------------------

  (b) If to Buyer or Split-Off Subsidiary, addressed to:

Leisa Swanson

1370 Sawleaf Ct.

San Luis Obispo, CA 93401

or to such other address as any party hereto shall specify pursuant to this
Section 13.2 from time to time.

13.3 Exercise of Rights and Remedies. Except as otherwise provided herein, no
delay of or omission in the exercise of any right, power or remedy accruing to
any party as a result of any breach or default by any other party under this
Agreement shall impair any such right, power or remedy, nor shall it be
construed as a waiver of or acquiescence in any such breach or default, or of
any similar breach or default occurring later; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
occurring before or after that waiver.

13.4 Time. Time is of the essence with respect to this Agreement.

13.5 Reformation and Severability. In case any provision of this Agreement shall
be invalid, illegal or unenforceable, it shall, to the extent possible, be
modified in such manner as to be valid, legal and enforceable but so as to most
nearly retain the intent of the parties, and if such modification is not
possible, such provision shall be severed from this Agreement, and in either
case the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby.

13.6 Further Acts and Assurances. From and after the Closing, Seller, Buyer and
Split-Off Subsidiary agree that each will act in a manner supporting compliance,
including compliance by its Affiliates, with all of its obligations under this
Agreement and, from time to time, shall, at the request of another party hereto,
and without further consideration, cause the execution and delivery of such
other instruments of conveyance, transfer, assignment or assumption and take
such other action or execute such other documents as such party may reasonably
request in order more effectively to convey, transfer to and vest in Buyer, and
to put Split-Off Subsidiary in possession of, all Assigned Assets and Assigned
Liabilities, and to convey, transfer to and vest in Seller and Buyer, and to
them in possession of, the Purchase Price Securities and the Shares
(respectively), and, in the case of any contracts and rights that cannot be
effectively transferred without the consent or approval of another person that
is unobtainable, to use its best reasonable efforts to ensure that Split-Off
Subsidiary receives the benefits thereof to the maximum extent permissible in
accordance with applicable law or other applicable restrictions, and shall
perform such other acts which may be reasonably necessary to effectuate the
purposes of this Agreement.

13.7 Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties relating to the subject matter contained herein.
This Agreement cannot be amended or changed except through a written instrument
signed by all of the parties hereto and by PrivateCo. No provisions of this
Agreement or any rights hereunder may be waived by any party without the prior
written consent of PrivateCo.

 

16



--------------------------------------------------------------------------------

13.8 Assignment. No party may assign his, her or its rights or obligations
hereunder, in whole or in part, without the prior written consent of the other
parties.

13.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts or choice of laws thereof.

13.10 Counterparts. This Agreement may be executed in one or more counterparts,
with the same effect as if all parties had signed the same document. Each such
counterpart shall be an original, but all such counterparts taken together shall
constitute a single agreement. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page was an original thereof.

13.11 Section Headings and Gender. The section headings used herein are inserted
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. All personal pronouns used in this Agreement
shall include the other genders, whether used in the masculine, feminine or
neuter and the singular shall include the plural, and vice versa, whenever and
as often as may be appropriate.

13.12 Third-Party Beneficiary. Each of Seller, Buyer and Split-Off Subsidiary
acknowledges and agrees that this Agreement is entered into for the express
benefit of PrivateCo, and that PrivateCo is relying hereon and on the
consummation of the transactions contemplated by this Agreement in entering into
and performing its obligations under the Merger Agreement, and that PrivateCo
shall be in all respects entitled to the benefit hereof and to enforce this
Agreement as a result of any breach hereof.

13.13 Specific Performance; Remedies. Each of the parties to this Agreement
acknowledges and agrees that, if any provision of this Agreement is not
performed in accordance with its specific terms or is otherwise breached,
irreparable damages would be incurred by the other parties to this Agreement and
by PrivateCo. Accordingly, the parties to this Agreement agree that any party or
PrivateCo will be entitled to seek an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and its terms and provisions in any action instituted in any court of
the United States or any state thereof having jurisdiction over the parties and
the matter, subject to Section 13.9, in addition to any other remedy to which
they may be entitled, at law or in equity. Except as expressly provided herein,
the rights, obligations and remedies created by this Agreement are cumulative
and are in addition to any other rights, obligations or remedies otherwise
available at law or in equity, and nothing herein will be considered an election
of remedies.

13.14 Submission to Jurisdiction; Process Agent; No Jury Trial.

(a) Each party to the Agreement hereby submits to the jurisdiction of any state
or federal court sitting in the Borough of Manhattan, City and State of New
York, in any action arising out of or relating to this Agreement, and agrees
that all claims in respect of the action

 

17



--------------------------------------------------------------------------------

may be heard and determined in any such court. Each party to the Agreement also
agrees not to bring any action arising out of or relating to this Agreement in
any other court. Each party to the Agreement agrees that a final judgment in any
action so brought will be conclusive and may be enforced by action on the
judgment or in any other manner provided at law or in equity. Each party to the
Agreement waives any defense of inconvenient forum to the maintenance of any
action so brought and waives any bond, surety or other security that might be
required of any other party with respect thereto.

(b) EACH PARTY TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RIGHTS TO JURY TRIAL
OF ANY DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER
AGREEMENTS RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR ANY DEALINGS
AMONG THEM RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY. The scope of this
waiver is intended to be all encompassing of any and all actions that may be
filed in any court and that relate to the subject matter of the transactions,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims. Each party to the Agreement hereby acknowledges
that this waiver is a material inducement to enter into a business relationship
and that they will continue to rely on the waiver in their related future
dealings. Each party to the Agreement further represents and warrants that it
has reviewed this waiver with its legal counsel, and that each knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED ORALLY OR IN WRITING, AND THE
WAIVER WILL APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING HERETO. In the
event of commencement of any action, this Agreement may be filed as a written
consent to trial by a court.

13.15 Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party because of the authorship of any provision of
this Agreement. Any reference to any federal, state, local or foreign law will
be deemed also to refer to law as amended and all rules and regulations
promulgated thereunder, unless the context requires otherwise. The words
“include,” “includes,” and “including” will be deemed to be followed by “without
limitation.” The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The parties
hereto intend that each representation, warranty and covenant contained herein
will have independent significance. If any party hereto has breached any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
that party has not breached will not detract from or mitigate the fact that such
party is in breach of the first representation, warranty or covenant.

[Signature page follows this page.]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Split-Off
Agreement as of the day and year first above written.

 

SELLER: Valeritas Holdings, Inc. (formerly known as Cleaner Yoga Mat, Inc.) By:
 

/s/ Leisa Swanson

Name:   Leisa Swanson Title:   President SPLIT OFF SUBSIDIARY: CYGM OPERATING
CORP. By:  

/s/ Leisa Swanson

Name:   Leisa Swanson Title:   President BUYER: LEISA SWANSON

/s/ Leisa Swanson

[Signature Page to the Split-Off Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Liabilities



--------------------------------------------------------------------------------

EXHIBIT B

Capital Stock of Split-Off Subsidiary

 

Buyer

   Purchase Price
Security    Number of Shares    Certificate No(s).    Common Stock      

Split-Off Subsidiary

   Shares    Number of Shares    Certificate No(s).    Common Stock      